DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1 – 16, drawn to drawn to an aqueous dispersion of inorganic fibers, classified in C09D 17/004, C09D 5/027, and/or C09D 7/45.
Group II, claim 17, drawn to drawn to process for the formulation of an aqueous coating composition, classified in B05D 2401/20 and/or B05D 2520/05.
Group III, claim 18, drawn to a coating formed from the aqueous coating composition formulated by the process of claim 17, classified in C08L 2201/52.
Group IV, claim 19, drawn to a coating formed from the aqueous coating composition formulated by the process of claim 17, classified in C08L 2201/52.
Group V, claim 20, drawn to a coating formed from the aqueous coating composition formulated by the process of claim 17, classified in C08L 2201/52.
Group VI, claim 21, drawn to a coating formed from the aqueous coating composition formulated by the process of claim 17, classified in C08L 2201/52.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Specie A, silane coupling agents with the chemical formula as disclosed in claim 10 and specific silane nomenclature as disclosed in claim 11, described at Paragraph 0032 of instant specification.
Specie B, oligomeric silane coupling agents with the chemical formula as disclosed in claim 12, described at Paragraph 0033 of instant specification.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  none.

Groups I to VI lack unity of invention because even though the inventions of these groups require the technical feature of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Deller (DE-102005052202-A1, with reference to the machine translation provided) and Chen (U.S. Pub. No. 2004/0234443).  
Deller teaches an aqueous dispersion of silicon dioxide or inorganic fiber (see Deller at [0005]), comprising:

a dispersing agent (see Deller at [0005] teaching sodium carbonate is present in dissolved form in the dispersion), 
an anti-settling agent (see Deller at [0017] teaching that the dispersion can also contain sodium salts of phosphoric acids and/or boric acid of the starting dispersion which are soluble in the dispersion), wherein
the aqueous dispersion does not contain a film-forming amount of a polymeric resin (see Deller at [0005] teaching that the aqueous dispersion is free from organic binders).  
Deller does not teach additional additives, but the additional additive is optional as claimed.  
Deller does not teach that the inorganic fibers have an average fiber diameter of from 1 micron to 100 microns and have a number average aspect ratio of from 1.1:1 to 10:1.
Chen teaches that CaCO3 can be obtained as needed with respected to morphology, size and crystalline form by selecting proper technological parameters (see Chen at [0030]).  And, Chen at [0049] teaches that for fibre type CaCO3, a mean particle size is around 300 nm to 2.5 µm and aspect ratio is 3-50.  Chen also teaches that CaCO3 is an important inorganic chemical product which is widely used in rubber, plastics, paper manufacturing, coating, building materials, printing ink, food, pharmaceutical, daily-use chemical, textile and feedstuff industries (see Chen at [0002]). As such, the person of ordinary skill in the art before the effective filing date of the claimed invention would recognize and appreciate Chen’s CaCO3 fibers as a suitable inorganic fiber that is known to be used in paints and coatings as taught by Chen. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the silicon dioxide fibers in Deller with the CaCO3 fibers of Chen because CaCO3 is an important inorganic product that is used in many industries, and can be obtained as needed with respect to morphology, size and crystalline form by selecting .







Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.G.U./Examiner, Art Unit 1731                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731